DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated February 7, 2022.  Claims 6-20 are presently pending and are presented for examination.

Reason for allowance

Independent claims 6 and 14 are allowed for the foregoing reasons.
The features of disengaging one or more input devices of a first vehicle to allow the vehicle to drive in an autonomous mode and further utilizing inputs of the one or more input devices to control a second vehicle when the second vehicle is in a manual mode, when considered in view of the prior art of record renders the claims, and their dependents, novel and non-obvious., when considered in view of other claim features renders the claims, and their dependents, novel and non-obvious in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669